1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jonathan M. Kirshbaum
     Assistant Federal Public Defender
4    New York State Bar No. 2857100
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jonathan_kirshbaum@fd.org
7
     *Attorney for Petitioner Janet Hiller
8

9
                             U NITED S TATES D ISTRICT C OURT
10                                 D ISTRICT OF N EVADA
11

12   Janet Hiller,
                                                Case No. 2:19-cv-00260-RFB-EJY
13                   Petitioner,
                                                Unopposed motion for extension of
14                                              time to file Second Amended
           v.
                                                Petition
15
     Dwight Neven, et al.,                      (Third Request)
16

17                   Respondents.

18

19         Petitioner Janet Hiller moves for an extension of time of 31 days, up to and
20   including Monday, March 16, 2020 to file the Second Amended Petition. Respondents
21   do not oppose this request.
22

23

24

25

26
27
 1                                  POINTS AND AUTHORITIES
 2          1.     Petitioner Janet Hiller filed a first amended petition on June 28, 2019.
 3    ECF No. 12. At the same time, she moved for leave to file a second amended petition.
 4    ECF No. 14. On July 15, 2019, this Court granted the motion and ordered the second
 5    amended petition to be filed by October 15, 2019. ECF No. 16. Hiller’s two previous
 6    60-day extensions of time were granted, ECF Nos. 19, 21, making February 14, 2020,
 7    the current deadline to file the second amended petition.
 8          2.     Counsel for Hiller requests a third extension of time of 31 days to file
 9    the second amended petition. This Office’s continuing investigation of the case as
 10   well as counsel’s administrative obligations as Chief have prevented counsel from
 11   meeting the current deadline.
 12         3.     Over the past month, counsel has done a significant amount of work on
 13   the petition and the investigation has taken significant steps forward. However,
 14   counsel is currently waiting on two declarations to be signed and returned to him. In
 15   addition, counsel is waiting on medical records that were ordered back in January.
 16   Counsel believes that both the declarations and the records should be received within
 17   the next 31 days.
 18         4.     In addition to the continuing investigation, counsel’s administrative and
 19   management responsibilities have consumed a significant portion of his time.
 20   Undersigned counsel was promoted to Chief of the Non-Capital Habeas Unit on July
 21   1, 2019. As a result, undersigned counsel has continued to dedicate a great deal of
 22   time over the last two months focusing on administrative and management tasks.
 23   This included preparing and presenting a CLE on ineffective assistance of counsel
 24   standards. Further, counsel has had to supervise and train two new attorneys, which
 25   included reviewing several pleadings and accompanying them on multiple prison
 26   visits to meet their new clients. Counsel has also needed to replace a clerical assistant
 27   and start the process for hiring a new attorney to replace an attorney leaving the


                                                   2

527
 1    unit. This last task has included a significant amount of time and energy trying to
 2    figure out how to address the departing attorney’s pending cases. At the same time,
 3    undersigned counsel maintains a caseload. Within the past two months, undersigned
 4    counsel has had to prepare and file two cert. petitions, draft a motion in state court.
 5            5.    For these reasons, counsel is requesting an additional 31 days to file the
 6    second amended petition.
 7            6.    On February 12, 2020, counsel for respondents, Deputy Attorney
 8    General Jaimie A. Stilz, indicated by email respondents do not oppose this request
 9    with the understanding that the lack of objection is not a waiver or concession of any

 10   kind.

 11           7.    This motion is not filed for the purpose of delay, but in the interests of

 12   justice, as well as in the interest of Ms. Hiller. Counsel for Petitioner respectfully

 13   requests that this Court grant this motion and order Petitioner to file the Second

 14   Amended Petition no later than Monday March 16, 2020.

 15           Dated February 13, 2020.

 16                                                    Respectfully submitted,
 17                                                    Rene L. Valladares
                                                       Federal Public Defender
 18

 19                                                    /s/ Jonathan M. Kirshbaum
                                                       Jonathan M. Kirshbaum
 20                                                    Assistant Federal Public Defender
 21
                                                       IT IS SO ORDERED:
 22
                                                      ________________________________
 23                                                   RICHARD    F. BOULWARE, II
                                                       ______________________________
                                                       United States
                                                      UNITED   STATESDistrict Judge JUDGE
                                                                         DISTRICT
 24
                                                      DATED this 18th day of February, 2020.
 25                                                    Dated: ________________________

 26

 27


                                                  3

527
 1                                  CERTIFICATE OF SERVICE
 2    I hereby certify that on February 13, 2020, I electronically filed the foregoing with
 3    the Clerk of the Court for the United States District Court, District of Nevada by
 4    using the CM/ECF system.
 5          Participants in the case who are registered CM/ECF users will be served by
 6    the CM/ECF system and include: Jaimie Stilz.
 7          I further certify that some of the participants in the case are not registered
 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or
 9    have dispatched it to a third party commercial carrier for delivery within three
 10   calendar days, to the following non-CM/ECF participants:
 11         Janet Hiller
            #82339
 12         Jean Conservation Camp
 13         3 Prison Road
            P.O. Box 19859
 14         Jean, NV 89019

 15                                            /s/ Richard D. Chavez
 16                                            An Employee of the
                                               Federal Public Defender,
 17                                            District of Nevada

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                 4

527
